DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Phil Du on 9/8/21.

The application has been amended as follows: 

1.      (Currently Amended) A method of operating a computer system including a management device and a first server, comprising: 
determining, at the management device, that a target event occurred at the[[a]] first server in a group of servers that are jointly managed; 

sending, from the management device to the first server, the first key such that the first server uses the first key to determine if a given key is the second key for authentication; 
receiving, at the first server, the first key from the management device;
sending, from the management device to a client device, the second key such that the client device sends the second key to the first server for authentication; 
receiving, at the first server, the second key from the client device in an authentication process;
sending, from the client device, an access request including a copy of the second key to the first server for authentication; and 
in response to receiving the access request, matching the copy of the second key with the first key and verifying, at the first server and based on the first key, the copy of the second key included in the access request is from a same public-private key pair of the first key, and grants allowing, at the first server, the client device to access the first server when the copy of the second key is verified by using the first key and the copy of the second key matches the first key.  
  
2.     (Original)    The method of claim 1, wherein the target event is occurred at a component of the first server, wherein the first key is provided to firmware executed on the component.  
  

  
4.      (Original)    The method of claim 1, wherein the first key is a public key of the public-private key pair.  
  
5.      (Original)    The method of claim 1, wherein the first key is a private key of the public-private key pair.  
  
6.          (Original)    The method of claim 1, wherein the providing the first key to the first server includes uploading the first key to the first server through an interface of the first server.  
  
7.          (Original)    The method of claim 1, further comprising: revoking the first key from the first server.  
  
8.          (Canceled) 
  
9.          (Currently Amended) A computer system comprising:
 a management device, the management device including: 
a memory; and 
at least one processor coupled to the memory and configured to: 

obtain, at the management device and for the first server, a public-private key pair including a first key and a second key; 
send, from the management device to the first server, the first key such that the first server uses the first key to determine if a given key is the second key for authentication; 
send, from the management device to a client device, the second key such that the client device sends the second key to the first server for authentication; and 
send, from the client device, an access request including a copy of the second key to the first server for authentication; and 
the first server, including: 
a server memory; and 
at least one server processor coupled to the server memory and configured to:
receive, at the first server, the first key from the management device; 
receive, at the first server, the second key from the client device in an authentication process; and 
in response to receiving the access request, match the copy of the second key with the first key and verify, at the first server and based on the first key, the copy of the second key included in the access request is from a same public-private key pair of the first key and allow, at the first server, grants the client device to access the first server when the copy of the second key is verified by using the first key and the copy of the second key matches the first key.
  

  
11.          (Original)    The apparatus of claim 9, wherein the at least one processor is further configured to: generate the public-private key pair at the management device.  
  
12.          (Original)    The apparatus of claim 9, wherein the first key is a public key of the public-private key pair.  
  
13.          (Original)    The apparatus of claim 9, wherein the first key is a private key of the public-private key pair.  
  
14.          (Original)    The apparatus of claim 9, wherein to provide the first key to the first server, the at least one processor is further configured to: upload the first key to the first server through an interface of the first server.  
  
15.          (Original)    The apparatus of claim 9, wherein the at least one processor is further configured to: revoke the first key from the first server.  
  
16.         (Canceled)  
  
 and a first server f a computer system, comprising code to: 
determine, at the management device, that a target event occurred at the[[a]] first server in a group of servers that are jointly managed; 
obtain, at the management device and for the first server, a public-private key pair including a first key and a second key; 
send, from the management device to the first server, the first key such that the first server uses the first key to determine if a given key is the second key for authentication; 
receive, at the first server, the first key from the management device;
send, from the management device to a client device, the second key such that the client device sends the second key to the first server for authentication; 
receive, at the first server, the second key from the client device in an authentication process;
send, from the client device, an access request including a copy of the second key to the first server for authentication; and 
in response to receiving the access request, match the copy of the second key with the first key and verify, at the first server and based on the first key, the copy of the second key included in the access request is from a same public-private key pair of the first key and grants allow, at the first server, the client device to access the first server when the copy the second key is verified by using the first key and the copy of the second key matches the first key.
  
18.          (Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the target event is occurred at a component of the first server, wherein the first key is provided to firmware executed on the component.  
  
19.          (Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the code is further configured to: generate the public-private key pair at the management device.  
  
20.          (Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the first key is a public key of the public-private key pair.     

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: receiving, at the first server, the first key from the management device; sending, from the management device to a client device, the second key such that the client device sends the second key to the first server for authentication; receiving, at the first server, the second key from the client device in an authentication process; sending, from the client device, an access request including a copy of the second key to the first server for authentication; and in response to receiving the access request, matching the copy of the second key with the first key and verifying, at the first server and based on the first key, the copy of the second key included in the access request is from a same public-private key pair of the first key, and grants allowing, at the first server, the client device to access the first server when the copy of the second key is verified by using the first key and the copy of the second key matches the first key.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433          

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433